EXECUTION COPY
AMENDMENT NO. 1 TO BASE INDENTURE
THIS AMENDMENT NO. 1 TO BASE INDENTURE, dated as of November 18, 2005 (this
“Amendment”), is entered into by and among Cofina Funding, LLC (the “Issuer”),
Cofina Financial, LLC (the “Servicer”), Bank Hapoalim B.M. (the “Funding Agent”)
and U.S. Bank National Association, as Trustee (in such capacity, the
“Trustee”). Capitalized terms used but not defined herein have the meanings
provided in the Indenture (defined below).
R E C I T A L S
     A. Reference is hereby made to (i) that certain Base Indenture, dated as of
August 10, 2005 (the “Base Indenture”), between the Issuer and the Trustee, and
that certain Series 2005-A Supplement, dated as of August 10, 2005 (the
“Series Supplement” and together with the Base Indenture, the “Indenture”),
(ii) that certain Servicing Agreement, dated as of August 10, 2005 (the
“Servicing Agreement”), by and among the Issuer, the Servicer and the Trustee,
and (iii) that certain Omnibus Amendment and Agreement, dated as of August 30,
2005, among the Issuer, the Servicer, the Guarantor, the Funding Agent and the
Trustee.
     B. The parties hereto desire to enter into this Amendment to amend the
Indenture as follows:
          1. The definition of “Required Spread Maintenance Reserve Amount” in
Section 1.1 of the Indenture is hereby amended and restated in its entirety as
follows:
     “Required Spread Maintenance Reserve Amount” means, for each Settlement
Period (determined as of the last day of each Monthly Period), an amount equal
to the sum of (I) the sum for each Eligible Receivable at such time of the
product of (a) the positive excess (if any) of (A) the sum of 1.25% plus the
Cost of Carry over (B) the interest rate for such Receivable times (b) the
Outstanding Balance of such Loan times (c) the remaining term to maturity of
such Loan, expressed in years and (II) the aggregate mark-to-market exposure of
the Issuer under all Interest Rate Hedge Agreements at such time as determined
no less frequently than on a monthly basis.
          2. The Granting Clause of the Indenture is hereby amended (i) to add
“each Hedge Counterparty” immediately after the phrase “the Noteholders, each
‘Indemnified Party’,” therein and (ii) to add “each Interest Rate Hedge
Agreement” after the phrase “the Issuer’s rights, powers and benefits, but none
of its obligations or burdens, under the Servicing Agreement,” therein.
          3. Section 5.4(c)(i)(2) of the Indenture is hereby amended to change
the reference to “Spread Maintenance Reserve Required Amount” to be a reference
to “Required Spread Maintenance Reserve Amount”.

 



--------------------------------------------------------------------------------



 



          4. Section 5.4(c)(iii)(9) of the Indenture is hereby amended in its
entirety to read as follows:
(9) First, to each Interest Rate Hedge Provider on a pro rata basis (based on
amounts then due and payable under all Interest Rate Hedge Agreements), all
remaining amounts then due and payable under the related Interest Rate Hedge
Agreement (after giving effect to clause (5) above), if any, and, second, to a
subaccount of the Spread Maintenance Account, an amount equal to the
mark-to-market exposure under all Interest Rate Hedge Agreements at such time.
          5. Section 5.3(c) of the Indenture is hereby amended to add a new
clause (iv) thereto:
(iv) Any amounts on deposit in the Spread Maintenance Account pursuant to
Section 5.4(c)(iii)(9) shall be withdrawn from the Spread Maintenance Account by
the Trustee and applied to amounts otherwise payable under
Section 5.4(c)(iii)(9) to the extent amounts are not otherwise available
therefor in accordance with the priority of payments on the applicable
Settlement Date.
          6. Section 5.3(b), Section 5.3(c), Section 5.3(d) and Section 5.3(e)
of the Indenture are hereby amended to delete the phrase “in the State of New
York or in the city in which the Corporate Trust Office is located,” in each
such Section.
          7. Conditions Precedent. This Amendment shall become effective as of
the date hereof when the Funding Agent shall have received an original
counterpart (or counterparts) of this Amendment, executed and delivered by each
of the parties hereto, or other evidence satisfactory to the Funding Agent of
the execution and delivery of this Amendment by such parties.
          8. Reaffirmation of Covenants, Representations and Warranties. Upon
the effectiveness of this Amendment, each of the Issuer, the Servicer and the
Guarantor hereby reaffirms all covenants, representations and warranties made in
the Agreements and agrees that all such covenants, representations and
warranties shall be deemed to have been remade as of the effective date of this
Amendment (except for such representations and warranties that are limited by
their terms to an earlier date, in which case such representations and
warranties shall speak of such date).
          9. Representations and Warranties. Each of the Issuer, the Servicer
and the Guarantor hereby represents and warrants that (i) this Amendment
constitutes a legal, valid and binding obligation of such Person, enforceable
against it in accordance with its terms, and (ii) upon the effectiveness of this
Amendment, no Event of Default shall exist under the Agreements.
          10. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreements shall remain in full force and
effect. After this Amendment becomes effective, all references in each of the
Agreements to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to such Agreement shall be deemed to be references to the applicable
Agreement as amended by this Amendment. This Amendment shall

 



--------------------------------------------------------------------------------



 



not be deemed to expressly or impliedly waive, amend or supplement any provision
of the Agreements other than as set forth herein.
          11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          12. Governing Law. This Amendment shall be governed by, and construed
in accordance with the law of the State of New York (without reference to its
conflict of law provisions other than Section 5-1401 of the New York General
Obligations Law).
          13. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            COFINA FUNDING, LLC
      By:         Name:         Title:        

            U.S. BANK NATIONAL ASSOCIATION,
as Trustee
      By:         Name:         Title:        

ACKNOWLEDGED AND AGREED TO:

          COFINA FINANCIAL, LLC
  By:       Name:       Title:        

AMENDMENT NO. 1 TO INDENTURE

 



--------------------------------------------------------------------------------



 



          BANK HAPOALIM B.M.
  By:       Name:       Title:      

          By:       Name:       Title:        

AMENDMENT NO. 1 TO INDENTURE

 